                                           EXHIBIT 10.2




This FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of
October 12, 2007, and effective as of September 28, 2007, and is by and between
STANLEY FURNITURE COMPANY, INC., a Delaware corporation (the “Borrower”); and
WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association and
successor to SouthTrust Bank, an Alabama banking corporation (the “Lender”).




RECITALS


The Lender has made a certain credit facility (the “Loan”) available to the
Borrower pursuant to the terms and conditions contained in that certain Credit
Agreement dated as of August 29, 2003 between the Borrower and the Lender (as
amended by that certain First Amendment to Credit Agreement dated as of April
23, 2004, that certain Second Amendment to Credit Agreement effective as of
August 29, 2005, that certain Third Amendment to Credit Agreement effective as
of August 28, 2006, and that certain Fourth Amendment to Credit Agreement
effective as of July 13, 2007, the “Credit Agreement”).


The Borrower has requested that the Lender amend certain provisions of the
Credit Agreement and, subject to the terms and conditions set forth in this
Amendment, the Lender has agreed to do so.


NOW, THEREFORE, the Borrower and the Lender hereby agree as follows:


1.  The Credit Agreement is hereby amended as follows:


(a)           The definition of "Consolidated Net Earnings" in Section 5.1 of
the Credit Agreement is hereby replaced in its entirety with the following:


"Consolidated Net Earnings" shall mean, for any applicable period, for the
Borrower and its Subsidiaries on a Consolidated basis, the excess of (a) gross
revenues (including all cash proceeds received in connection with the Continued
Dumping and Subsidy Offset Act of 2000 for the applicable period) over (b) all
expenses and charges of a proper character (including current and deferred taxes
on income and current additions to reserves) each for the applicable period, but
not including in gross revenues:  (i) any gains (net of expenses and taxes
applicable thereto) in excess of losses resulting from the sales, conversions or
other dispositions of capital assets outside the ordinary course of
business,  (ii) any gains resulting from the write-up of assets,  (iii) any
earnings or deferred credit (or amortization of a deferred credit) of any Person
acquired by the Borrower or any Subsidiary through purchase, merger or
consolidation or otherwise for any year prior to the year of acquisition not
included in gross revenues under GAAP, or  (iv) any deferred credit
representing  the excess of equity in any Subsidiary of the Borrower at the date
of acquisition over the cost of the investment in such Subsidiary, (v)  proceeds
of life insurance  policies on any Responsible Officer exceeding $250,000 for
such period, (vi) gains arising from the acquisition of debt securities for a
cost less than the principal amount and accrued interest,  (vii) extraordinary
items or transactions of a non-recurring or non-operating and material nature or
arising from gains or sales relating to the discontinuance of operations,
or  (viii) any portion of the net earnings (included in the determination of
such Consolidated Net Earnings or such Consolidated Net Loss) of any Subsidiary
which for any reason shall be unavailable for payment of dividends to the
Borrower, all as determined in accordance with GAAP.  If the above calculation
results in an amount less than zero, then for such period there shall be a
Consolidated Net Loss as determined in the definition thereof in this Section.


(b)           The definition of "Consolidated Net Loss" in Section 5.1 of the
Credit Agreement is hereby replaced in its entirety with the following:


"Consolidated Net Loss" shall mean, for any applicable period, for the Borrower
and its Subsidiaries on a Consolidated basis, the excess of (a) expenses and
charges of a proper character (including current and deferred taxes on income,
provision for taxes on unremitted foreign earnings which are included in gross
revenues, and current additions to resources) over (b) gross revenues for the
same period (including all cash proceeds received in connection with the
Continued Dumping and Subsidy Offset Act of 2000 for the applicable period), but
not including in gross revenues those items listed in clauses (i) through (iv),
inclusive, in the definition of “Consolidated Net Earnings” herein, all as
determined in accordance with GAAP.  If the above calculation results in an
amount of zero or more, then for such period there shall be Consolidated Net
Earnings as determined in the definition thereof in this Section.


(c)           Section 5.2 of the Credit Agreement is hereby replaced in its
entirety with the following:


Section 5.2.  Consolidated Operating Income to Consolidated Fixed
Charges.  Consolidated Operating Income shall at all times be greater than 200%
of Consolidated Fixed Charges.  This covenant shall be tested on a rolling
four-quarter basis.  For purposes of calculating this ratio in each of the
rolling four-quarter periods, the following amounts shall be excluded from the
calculation of Consolidated Net Earnings and/or Consolidated Net Loss, as
applicable for any period:  (1) the net, after tax effect of actual cash and
non-cash charges, as applicable, recorded for any period in fiscal 2007 and
fiscal 2008, in an amount up to $7,000,000 pretax in the aggregate (of which the
cash portion of such charges shall be no greater than $2,000,000) related to the
termination of the Borrower’s defined benefit pension plan and (2) the net,
after tax effect of actual cash and non-cash charges, as applicable, recorded
for any period in fiscal 2007 and fiscal 2008,  in an amount up to $10,000,000
pretax in the aggregate (of which the cash portion of such charges shall be no
greater than $6,000,000) related to Borrower’s conversion of its Martinsville,
Virginia facility.


2.           This Amendment shall be deemed to be a contract made under, and for
all purposes shall be construed in accordance with, the laws of the Commonwealth
of Virginia.


3.           The Borrower hereby acknowledges and agrees that, as of the date
hereof, the unpaid principal balance of the Loan is $0.00 and that there are no
set-offs or defenses against the Credit Agreement or the Note (as defined in the
Credit Agreement).  The parties to this Amendment do not intend that this
Amendment be construed as a novation of the Note or the Credit
Agreement.  Except as hereby expressly extended and modified, the Note and
Credit Agreement shall otherwise be unchanged, shall remain in full force and
effect, and are hereby expressly approved, ratified and confirmed.


IN WITNESS WHEREOF, the parties hereto have executed or caused this instrument
to be executed under seal as of the day and year first above written.
 
 
 
STANLEY FURNITURE COMPANY, INC.        [SEAL]
 

 By:  /s/ Douglas I. Payne          Name:   Douglas I. Payne  Title:  Vice
President -  Finance and Administration

 
                                                                  

WACHOVIA BANK, NATIONAL ASSOCIATION        [SEAL]
 

 By:       /s/ Jonathan R. Richardson  Name:  Jonathan R. Richardson  Title:
 Vice President

                                    

--------------------------------------------------------------------------------



 